In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 14-2419
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,

                                 v.

MONTRELL DUPRIEST,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
                   Eastern District of Wisconsin.
           No. 2:04-cr-00285 — J.P. Stadtmueller, Judge.
                     ____________________

    ARGUED FEBRUARY 20, 2015 — DECIDED JULY 27, 2015
                     ____________________

   Before RIPPLE, KANNE and TINDER, Circuit Judges.
    KANNE, Circuit Judge. This case comes before us on a sec-
ond appeal from a supervised release revocation hearing.
The first time we heard this case, we remanded for resen-
tencing after the government conceded that the term of im-
prisonment—eighteen months—exceeded the statutory max-
imum by six months. This time, the issue before us is wheth-
er the district court failed to consider the relevant 18 U.S.C.
2                                                         No. 14-2419

§ 3553(a) factors before resentencing Appellant Montrell
DuPriest. 1
                         I.   BACKGROUND
    In 2006, DuPriest pled guilty to one count of “Use of a
Telephone to Facilitate a Drug Trafficking Crime.” Notably,
Judge Stadtmueller served as the sentencing judge for that
offense. He sentenced DuPriest to a forty-eight-month term
of imprisonment and a twelve-month term of supervised re-
lease. Judge Stadtmueller ran the sentence concurrently with
DuPriest’s related state sentence in Wisconsin.
    DuPriest was released from confinement on November
15, 2012. Five months later, while serving his concurrent
terms of state and federal supervised release, Milwaukee po-
lice arrested DuPriest after observing him enter an aban-
doned house. The officers searched him and found a pistol
and forty-three small bags of marijuana. The State of Wis-
consin charged DuPriest in Milwaukee County Court with
possession of a firearm and possession with intent to deliver
THC. Wisconsin dismissed those charges once the federal
government took over prosecution, but it did seek incarcera-
tion for the violation of his state supervised release. He even-
tually received an eighteen-month sentence on the state vio-
lation.
    DuPriest subsequently pled guilty to the federal offense
of being a felon in possession of a firearm under 18 U.S.C.
§ 922(g). That plea had two immediate consequences. First, it

1 DuPriest’s name appears in court documents with an uppercase “P”
and a lowercase “p”. We adopt the former, as that is the convention used
by his attorneys in briefing this appeal.
No. 14-2419                                                3

meant that DuPriest would be sentenced for the firearm of-
fense under § 922(g). And second, it meant that DuPriest
would then face mandatory revocation and a second term of
imprisonment for violating the terms of his federal super-
vised release. 18 U.S.C. § 3583(g).
    District Judge Adelman served as the sentencing judge
for the underlying § 922(g) offense. He sentenced DuPriest to
a thirty-three-month term of imprisonment and a twenty-
four-month term of supervised release. Judge Adelman ran
that sentence concurrently to DuPriest’s eighteen-month
state revocation sentence.
   In consideration for DuPriest’s guilty plea before Judge
Adelman, the government agreed to recommend a federal
revocation sentence that would run concurrently with his
sentence for the underlying crime under § 922(g). The gov-
ernment upheld its end of the bargain. The only question
that remained was whether the judge at the revocation hear-
ing would go along with it.
    Re-enter Judge Stadtmueller, the same judge who sen-
tenced DuPriest in 2006. He presided over DuPriest’s revoca-
tion hearing. He disagreed with the government’s recom-
mendation for a concurrent sentence. He subsequently is-
sued an eighteen-month term of imprisonment, with nine of
those months to be served concurrently to the sentence for
the underlying crime, and the remaining nine to be served
consecutively. Judge Stadtmueller justified the consecutive
portion of the sentence by emphasizing the need for incre-
mental punishment.
   As mentioned in our introduction, DuPriest appealed the
revocation sentence, and the government conceded error on
4                                                   No. 14-2419

appeal. Given the sentence miscalculation—eighteen months
was clearly six months more than the statutory maximum—
we remanded for resentencing on the revocation issue.
   On remand, Judge Stadtmueller again served as the sen-
tencing judge. This marked the third time in ten years that
he sentenced DuPriest. Pursuant to the terms of the original
plea deal, the government asked for a twelve-month concur-
rent sentence. DuPriest’s attorney asked for a five-month
term of imprisonment to run consecutively to the imprison-
ment for § 922(g) offense.
    Judge Stadtmueller rejected both requests. He issued the
statutory maximum twelve-month sentence. And as before,
he made half the sentence concurrent and the other half con-
secutive. As justification, Judge Stadtmueller again relied on
the need for incremental punishment. Then he went a step
further. Over the course of three transcribed pages, Judge
Stadtmueller explained the reasons behind his sentence. We
reproduce his explanation in its entirety here:
      Well, Mr. Du[P]riest, I appreciate the thought that
      you would like to do better. As I often say in these
      hearings, we have an absolute pandemic of vio-
      lence in this community, and it starts with people
      like yourself who unfortunately have not learned
      from the error of their way.
      And I’m not here to suggest that you’re out on the
      street pointing a gun at any and everyone whom
      you might have contact. But guns in the wrong
      hands, particularly with individuals who are con-
      victed of criminal conduct, in particular felonies,
      are a recipe for disaster.
No. 14-2419                                                   5

      You, sir, are very, very fortunate that you’re even
      able to sit in a courtroom because there isn’t a sin-
      gle day, not a single day that goes by in this com-
      munity or any urban community where individuals
      are not shot and many, many times killed as a re-
      sult of being in the wrong place at the wrong time,
      involved in drug trafficking or other criminal con-
      duct that involves violence.
      And your record speaks loud and clear of your ina-
      bility to conform your conduct to the requirements
      of the law. That’s why we’re here. We’re not here
      because I take any great pride or joy in having to
      send anybody to prison. But unfortunately we as a
      society have figured out no better way to deal with
      this phenomenon other than to remove people from
      their homes, the community, and incarcerate them.
      It’s very, very sad. As you well know as a prisoner,
      we have more individuals in prison in these United
      States than any country in the world. We have bare-
      ly 5 percent of the world’s population yet we have
      over 25 percent of the world’s incarcerated defend-
      ants. And it’s become very, very, very expensive—
      over $17 million a day at the federal level alone.
      Over $6 billion of the U.S. Department of Justice
      budget is being spent on the Federal Bureau of
      Prisons. But unfortunately the voters and members
      of Congress, indeed every state legislature haven’t
      figured out a better way to deal with all of this.
      And so in the unique circumstances of your case,
      obviously you haven’t learned a lot from your prior
      encounters with the criminal justice system. And as
      I made very, very clear at the sentencing hearing
6                                                         No. 14-2419

        back in December, contrary to what was represent-
        ed by an advocate in the court of appeals, 2 there is
        a very, very cogent reason that the sentence is to
        run consecutive, because there must—indeed must
        be incremental punishment for those who are una-
        ble to even conform their conduct to the require-
        ments of supervised release. If it were otherwise it
        would be a total mockery of the criminal justice
        system.
        With all due respect to [the government’s] recom-
        mendation of a concurrent sentence, as I invoked
        the term earlier, it’s plainly ludicrous and I decline
        respectfully to do so in spite of the fact that it’s ex-
        pensive because, once again, we haven’t figured out
        a better way to deal with those who violate the law,
        and violating the law includes separate violations
        of the terms of supervised release.
        And so with the knowledge that the maximum
        term of imprisonment in Mr. Du[P]riest’s case is 12
        months and giving him some modicum of relief
        from an otherwise 12-month sentence, the court is
        going to impose a 12-month sentence. 6 months is
        to run concurrent with the sentence imposed in the
        Eastern District of Wisconsin Case No. 13-CR-102,
        and 6 months is to run consecutive to that sentence
        ….


2 At the beginning of the hearing, the government suggested that Judge
Stadtmueller did not fully explain the reason behind his first revocation
sentence. Judge Stadtmueller did not appreciate the suggestion, describ-
ing it as “frankly disingenuous” and “[l]udicrous”. Today, we review the
reasons offered for this sentence, and pass no judgment on those offered
for the original, vacated sentence.
No. 14-2419                                                     7

(Sent. Tr. 7-9.)
    DuPriest appeals. He argues that the district court did
not consider a number of the sentencing factors under 18
U.S.C. § 3553(a): (1) the nature and circumstances of his ar-
rest; (2) his history and characteristics; (3) necessary deter-
rence; and (4) protection of the public. His case, therefore, is
one of procedural error. The government asks us to affirm.
In its view, the record demonstrates that the district court
thoughtfully and expressly considered all the relevant sen-
tencing factors and provided ample reasoning for the sen-
tence imposed.
                         II. ANALYSIS
    We look through a “highly deferential” lens when re-
viewing a sentence for violation of the conditions of super-
vised release. United States v. Jones, 774 F.3d 399, 403 (7th Cir.
2014). Indeed, our review is similar to “’the narrowest judi-
cial review of judgments we know,’ namely judicial review
of sanctions imposed by prison disciplinary boards.” United
States v. Robertson, 648 F.3d 858, 859 (7th Cir. 2011) (quoting
United States v. Kizeart, 505 F.3d 672, 675 (7th Cir. 2007)).
Needless to say, this exacting standard presents an uphill
battle for DuPriest.
    DuPriest’s argument is that the district court failed to
consider the § 3553(a) factors before imposing its sentence.
He faults the district court for calling the government’s re-
quest for an entirely concurrent sentence “ludicrous.” And
he construes the three-page sentence explanation as more of
a reason to reform the prison system than to give him con-
secutive jail time. DuPriest’s points are well-taken, but his
selective reading of the sentencing transcript looks past the
8                                                         No. 14-2419

serious and significant reasons offered by the district court
for a consecutive sentence.
    For example, the district court noted DuPriest’s inability
to learn from his past mistakes. The court tied that inability
to the need for incremental (or consecutive) punishment—
the primary thrust behind its consecutive sentence. In the
court’s view, incremental punishment promoted respect for
the rule of law. The lack of a consecutive sentence for
DuPriest, the court reasoned, would result in “a total mock-
ery of the criminal justice system.” These rational points di-
rectly address the sentencing factors of § 3553(a).
    As for the court’s commentary on the costs of this Na-
tion’s prison system, that commentary flowed from the
court’s discussion on protecting the public and providing the
proper, correctional sentence for the offender—additional
§ 3553(a) factors. The court acknowledged, for example, that
society has not “figured out” a “better way” to address re-
cidivist, violent criminals “other than to remove [them] from
their homes, the community, and incarcerate them.” Finally,
the court also discussed the serious effects of violent crime
on the community, which, of course, is relevant given
DuPriest’s underlying offense of firearm possession.
   It is well-established that a district court “need not con-
sider the § 3553 factors in check-list form.” Jones, 774 F.3d at
404. Instead, a district court need only provide an adequate
explanation for its reasons—based on the sentencing factors
found in § 3553(a)—in issuing its sentence. 3 Here, the district


3 This circuit has not squarely decided whether a court must consider the
§ 3553(a) factors when sentencing a defendant under the mandatory rev-
                                                           (continued...)
No. 14-2419                                                                9

court did just that. It found the seriousness of the underlying
offense, possession of a firearm by a felon, to be a significant
factor in its sentencing decision. It is also found the inability
of DuPriest to learn from his “prior encounters with the
criminal justice system” and to “conform” his “conduct” to
the “requirements of the law” to be equally significant.
Judge Stadtmueller should know, as this was the third time
that he had the opportunity to sentence DuPriest.
    In sum, the district court provided ample information for
this court to conduct meaningful appellate review. It ad-
dressed the § 3553(a) factors, and it carefully balanced socie-
ty’s needs against the need to sentence DuPriest under §
3583. We find no error in the court’s sentence or in its expla-
nation meting it out. 4
                           III. CONCLUSION
    The judgment of the district court is AFFIRMED.


 (…continued)
ocation provision of § 3583. See Jones, 774 F.3d at 404. Because the district
court addressed the factors in this case, we save the resolution of that
issue for another case.
4 For the first time in his Reply Brief, DuPriest argues that his sentence
violates the parsimony principle found in § 3553(a). We disagree. The
parsimony principle requires district courts to “impose a sentence suffi-
cient, but not greater than necessary, to comply with the purposes set
forth in paragraph (2) of this subsection.” 18 U.S.C. § 3553(a). Here, the
district court exhaustively explained the reasons behind its carefully tai-
lored sentence for this repeat offender, and we find no merit in the ar-
gument that the sentence is either unreasonable or somehow greater
than necessary.